El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Francisco Marcos Purón, que era dueño de un solar radi-*245eado en la Marina, otorgó en 31 de diciembre de 1912 nn acta sobre edificación ante notario sobre cierta construcción que tenía en proyecto, en cuya escritura hizo constar que babía destruido dos casas de madera techadas de zinc y enclavadas en dicho solar, fabricando en.su lugar otras dos que describía en el acta, siendo su intención que tales edificaciones se hicie-ran constar en la correspondiente inscripción. Al ser presen-tada esta escritura de acta de edificación al registrador de la propiedad, denegó éste su inscripción consignando la siguiente nota:
“Denegada la inscripción del precedente documento por los moti-vos siguientes:
■“Primero. Porque en él se pretenden inscribir como una sola finca, dos casas separadas y marcadas con diferente número de go-bierno, las cuales ban de formar con su solar respectivo dos fincas urbanas distintas a las que ban de darse números diferentes en el registro, inscribiéndose cada una en la forma que determina el artí-culo 8o. de la Ley Hipotecaria; y
“Segundo. Porque apareciendo,1 según el registro, edificada en el solar de que se trata una casa, no se determina si ésta es una de las dos a que el título se refiere, o si por el contrario esas han de ins-cribirse a más de la ya inscrita, en cuyo caso resultarían tres fincas distintas. ’ ’
La Ley Hipotecaria no exige que las casas deban ser ins-critas, pero ha sido la práctica corriente de los registradores el inscribir los particulares referentes a las edificaciones de una finca con el fin de la mayor claridad e identificación de las fincas, cuya práctica ha sido aprobada por la Dirección General de los Registros en su resolución de 22 y 31 de agosto de 1863. La cuestión relativa a si determinada finca ha sido divi-dida en dos o más, es en parte una de hecho, pero demuestra principalmente la intención del dueño.
En el caso que está sometido a nuestra consideración, no existe ninguna otra prueba que demuestre aue éstas son dos fincas' distintas, a menos que sea la que se refiere a que una de las casas está situada en la Calle Nueva, marcada con el nú-*246mero dos, y la otra en la Calle de la Princesa y señalada con el número nueve. Pero de esta especificación no resulta que la finca haya sido dividida en dos solares distintos.. De la misma acta sobre edificación aparece que no hubo intención de hacer división alguna, puesto que el apelante alega que lo que hizo fue solamente relacionar las edificaciones que había en su pro-piedad y que ya estaban inscritas. No existe precepto alguno en la ley que exija a un propietario dividir su finca en dos o, más, por el mero hecho de que construya dos edificaciones dis-tintas en la misma.
Además, creemos que resulta bastante claro del acta de edi-ficación, el hecho de que las dos casas que fueron construidas ocuparon el lugar de las otras dos que allí existían y que las dos que fueron destruidas eran las únicas que allí había.
Teniendo en cuenta lo expuesto anteriormente, y siguiendo la práctica establecida, entendemos que el registrador estaba en la obligación de hacer la inscripción de la referida escritura sobre edificación, y por la presente así se le-ordena.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.